Citation Nr: 0517899	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-13 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from December 1941 to August 1942 and from November 
1945 to June 1946.  He was a prisoner of war (POW) of the 
Japanese government from April 9, 1942 to August 30, 1942.  
He died in May 2000.  The claimant is his surviving spouse.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that denied the above 
claim.

In March 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In April 2005, the appellant's representative requested that 
a claim for service connection for the cause of the veteran's 
death be reopened, in light of the presumptions established 
in October 2004 for POWs.  This matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

The veteran did not have any claims pending at the time of 
his death.


CONCLUSION OF LAW

There is no legal entitlement to accrued benefits in the 
absence of a pending claim at the time of the veteran's 
death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the claimant in March 2004.  The claimant was told 
of the requirements to successfully establish accrued 
benefits claim, advised of her and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Any defect with respect to the timing of the notice was 
nonprejudicial.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  There is no indication that the outcome of the case 
has been affected, as the appellant did not provide any 
additional information or evidence in response to the RO's 
letter dated in March 2004.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had she received pre-adjudicatory notice.  The 
appellant has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

In any event, the appellant is claiming a benefit to which 
she is not entitled as a matter of law, and this fact 
precludes the need for further development.  38 C.F.R. 
§ 3.159(d)(3).  As to VA's duty notify, it does not apply to 
matters on appeal when the facts are not in dispute and the 
law is dispositive.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-04.  


II.  Factual background

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from December 1941 to August 1942 and from November 
1945 to June 1946.  The veteran died on May [redacted], 2000, from 
cardiopulmonary arrest due to aspiration pneumonia or 
pulmonary aspiration.  During his lifetime, he was not 
service connected for any disability.  

Before his death, in January 1991 the veteran made a claim 
for service connection, requesting that he be scheduled for a 
POW protocol examination.   He was afforded a VA examination 
in July 1991.  The RO denied entitlement to service 
connection for cataracts, middle interstitial fibrosis, 
atherosclerotic heart disease, urinary tract infection, 
rectal polyp, malaria, myopia, dysentery, avitaminosis, 
malnutrition, helminthiasis, and residuals of inhumane 
treatment in October 1991.  The veteran was notified of this 
decision and of his appellate rights by letter dated October 
25, 1991.  He did not appeal.

The next correspondence received from the veteran consisted 
of a request for nonservice-connected pension benefits in 
June 1995.  On July 21, 1995, the RO denied the claim for 
nonservice-connected pension and notified the veteran of its 
decision and of his appellate rights.  He did not appeal.

In April 2000, the veteran made a claim for benefits as a 
former POW.  The RO informed the veteran in a letter dated 
July 2000 that he must specify a current condition acquired 
while a POW and furnish evidence showing that a current 
disability exists.  In August 2000, the veteran submitted VA 
form 21-4138 specifying diseases resulting from his POW 
experience (i.e., dysentery, beriberi, malnutrition, post-
traumatic osteoarthritis, pellagra, and other nutritional 
deficiencies).  He stated that he could not provide any 
medical evidence.  

The RO denied the claim on September 26, 2000 informing the 
veteran that his claims were denied because he did not 
provide medical evidence showing clear diagnoses of his 
claimed conditions.  He was also notified of his appellate 
rights.  He did not respond to this letter.   The veteran 
died on October [redacted], 2000.

In March 2001, the RO received an informal claim from the 
appellant, widow of the veteran, for accrued compensation.  
The RO received her formal application in November 2001.  In 
March 2002, the appellant provided a copy of a claim 
completed by the veteran for the U.S. War Claims Commission, 
Manila, Philippines, as well as duplicate copies of other 
documents already of record, i.e., the veteran's statement 
dated in August 2000.

In April 2002, the RO denied the appellant's claim because 
her claim was not filed within a year of the veteran's death.  
She perfected an appeal to the Board.  The Board remanded 
stating that the appellant's March 2001 letter could be 
construed as an informal claim, and since the formal 
application was received within one year of the informal 
claim, the application was considered filed as of the date of 
the receipt of the informal claim.  The RO readjuciated the 
claim and denied the appellant accrued compensation as there 
were no claims pending at the time of the veteran's death.  


III.  Legal analysis

When a veteran dies from service-connected disability, DIC is 
paid to his surviving spouse.  38 U.S.C.A. § 1310, 1311 (West 
2002).  The standards and criteria for determining whether or 
not a disability from which a veteran has died is 
service-connected are the same standards and criteria 
employed for determining whether a disability is service 
connected generally, i.e., while the veteran is still alive.  
38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim 
for DIC are decided without regard to any prior disposition 
of those issues during the veteran's lifetime.  38 C.F.R. 
§ 20.1106 (2004).

Unlike a claim for DIC, a claim for accrued benefits is 
derivative of a claim made by the veteran during his life.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death, based on existing ratings or 
decisions or based on evidence in the file at the date of 
death, that were due and unpaid for a period not to exceed 
two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 2002).  Accrued benefits, in 
contrast to "death benefits" such as DIC, death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C. § 5310).  See also, Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998) ("a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.")  

The veteran made claims for service connection and 
nonservice-connected pension during his lifetime.  However, 
his claims were not "pending at the time of his death" 
because they had been finally denied by the RO in an October 
1991, July 1995, and September 2000 decisions.  Jones v. 
West, 136 F.3d 1296, 1300 (Fed.Cir. 1998) (holding that "in 
order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision"); see also 
Zevalkink, 102 F.3d at 1242 (noting that "[i]f existing 
decisions were adverse, then no benefits are payable").

The veteran was notified of these decisions and of his 
appellate rights, as evidenced by the RO's October 1991, July 
1995, and September 2000 letters.  Because he did not file a 
notice of disagreement within one year of any of the 
decisions, they became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.200, 20.302 (2004).  Assuming, without 
deciding, that the service connection claim was denied as not 
well grounded in September 2000, a request for readjudication 
was not made by the veteran, nor was a motion made by the 
Secretary, within two years of the enactment of the VCAA.  
See Section 7(b) of the VCAA; VAOPGCPREC 3-2001.  Rather, the 
veteran died on October [redacted], 2000, nine days following the 
denial of this claim. 

Therefore, as the appellant's claim was not derived from a 
claim that the veteran had pending at the time of his death, 
it must be denied for an lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


